4. Review of the medical device directives (vote)
- Before the vote:
rapporteur. - (DE) Mr President, ladies and gentlemen, I would like to take this opportunity to thank all those who have worked together so outstandingly well - the shadow rapporteurs, the Committee staff and the House administration, the Commission and the presidencies, both Finnish and German. We have succeeded in getting the crucial improvements on which we had decided accepted, those being the clarification of reprocessing, where the Commission has promised us a directive specifically relating to the subject; clarification of the position of software, of databases and the phasing out and labelling of carcinogenic and mutagenic substances.
I now have two comments of a technical nature. First, there is an amendment to paragraph (4), in which, contrary to what had been agreed, part of a sentence had not been deleted. In English, this reads as follows:
'and a correlation table between those provisions and this Directive'
(DE) and the figure '12' which has to be replaced by '15'. Secondly, there is Amendment 87, where I ask you to vote against the first half, since an error has found its way into it. Doing so will not affect its substance.